08-4214-ag
    Yang v. Holder
                                                                                    BIA
                                                                       Gordon-Uruakpa, IJ
                                                                            A095 710 424
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 30th day of March, two thousand eleven.
    PRESENT:
             DENNIS JACOBS,
                  Chief Judge,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _______________________________________

    QIN YANG, ALSO KNOWN AS YAM YEUNG,
             Petitioner,

                     v.                                    08-4214-ag
                                                           NAC
    ERIC H. HOLDER, JR., U.S. ATTORNEY
    GENERAL,*
              Respondent.
    _______________________________________

    FOR PETITIONER:                Sheema Chaudhry, Law Offices of
                                   Michael Brown, New York, New York.


                 *
              Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric H. Holder, Jr., is
        automatically substituted for former Attorney General
        Michael B. Mukasey as respondent in this case.
FOR RESPONDENT:        Tony West, Assistant Attorney
                       General; Russell J. E. Verby, Senior
                       Litigation Counsel; John D.
                       Williams, Trial Attorney, Office of
                       Immigration Litigation, Civil
                       Division, United States Department
                       of Justice, Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
decision of the Board of Immigration Appeals (“BIA”), it is
hereby ORDERED, ADJUDGED, AND DECREED, that the petition for
review is DENIED.

     Petitioner Qin Yang, a native and citizen of the
People’s Republic of China, seeks review of a July 31, 2008,
order of the BIA affirming the October 12, 2006, decision of
Immigration Judge (“IJ”) Vivienne E. Gordon-Uruakpa, denying
her application for asylum, withholding of removal, and
relief under the Convention Against Torture (“CAT”). In re
Qin Yang, No. A095 710 424 (B.I.A. July 31, 2008), aff’g No.
A095 710 424 (Immig. Ct. N.Y. City Oct. 12, 2006). We
assume the parties’ familiarity with the underlying facts
and procedural history of the case.

     Under the circumstances of this case, we review the
IJ’s decision as modified by the BIA decision. See Xue Hong
Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.
2005). The applicable standards of review are well-
established. See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia
Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008);
Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

I.   Adverse Credibility Determination

     Substantial evidence supports the agency’s adverse
credibility determination. The agency’s adverse credibility
finding was based on several discrepancies among Yang’s
testimony, statements at her credible fear interview, and
the evidence she submitted. Specifically, Yang stated
during her credible fear interview that she had not been
mistreated or harmed in China for any reason other than her
Christian beliefs and that she had never been arrested. In
her asylum application and her testimony before the IJ,
however, Yang stated that she was forced to have an abortion

                             2
for having violated China’s family planning policy, and was
arrested and beaten in 2005 for having participated in
underground Christian church activities. Additionally,
although Yang submitted a letter from a church stating that
she had frequently attended religious activities there, Yang
testified that she did not attend this church. The agency
was entitled to rely on any discrepancy in finding Yang not
credible, and it properly relied on these inconsistencies.
See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534
F.3d at 166-67 n.3.

     Furthermore, as the BIA found, there is no merit to
Yang’s argument that the statements she made during her
credible fear interview were unreliable. But the record of
Yang’s credible fear interview bears “hallmarks of
reliability.” See Ming Zhang v. Holder, 585 F.3d 715, 724-
25 (2d Cir. 2009). The agency’s adverse credibility
determination was supported by substantial evidence, and it
did not err in denying Yang’s application for asylum,
withholding of removal, and CAT relief insofar as it was
based on her claimed fear of persecution for her Christian
beliefs or her claim of past persecution for her violation
of China’s family planning policy. See 8 U.S.C.
§ 1158(b)(1)(B)(iii); see also Paul v. Gonzales, 444 F.3d
148, 156 (2d Cir. 2006).

II. Well-Founded Fear of Persecution Based on the Birth of
    Yang’s Third Child

     Substantial evidence also supports the agency’s
determination that Yang failed to establish a well-founded
fear of persecution on account of the birth of her third
child. See Jian Hui Shao v. Mukasey, 546 F.3d 138, 158-68
(2d Cir. 2008). Yang argues that she submitted a village
committee notice establishing that the Chinese government
will force her to be sterilized if she returns to China. We
have previously found no error in the agency’s conclusion
that such evidence (that an applicant will be required to
comply with the family planning policy’s mandatory
sterilization requirement) does not demonstrate that such
sterilization will be carried out by force, particularly in
light of significant country conditions evidence to the
contrary. See id. at 165, 172. Indeed, as the IJ noted,
the 2005 U.S. Department of State Profile on China indicates
that there is no evidence that there have been cases of

                             3
forced abortions or sterilizations in Yang’s home province
of Fujian in the last ten years. Because substantial
evidence indicates that Yang’s claimed fear of persecution
was not objectively reasonable and because the agency did
not overlook any record evidence favorable to Yang on this
point, it reasonably denied Yang’s application for asylum,
withholding of removal, and CAT relief insofar as it was
based on the birth of her third child. See 8 U.S.C.
§ 1101(a)(42); see also Paul, 444 F.3d at 156.

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4